     Case: 1:19-cv-01575 Document #: 14 Filed: 04/12/19 Page 1 of 3 PageID #:52



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

NIVEA LENOIR, on behalf of herself and all
other persons similarly situated known and
unknown,                                                Civil Action No. 1:19-CV-01575

                         Plaintiffs,                    Judge Robert M. Dow, Jr.

v.                                                      Removed from Circuit Court of Cook
                                                        County, Illinois, Chancery Division,
LITTLE CAESAR ENTERPRISES, INC.,                        Case No. 2019CH01185

                         Defendant.

     DEFENDANT LITTLE CAESAR ENTERPRISES, INC.’S MOTION TO DISMISS
                        PLAINTIFF’S COMPLAINT

          Defendant Little Caesar Enterprises, Inc. (“LCE”), through its counsel, hereby submits this

Motion to Dismiss Plaintiff’s Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure and in support thereof, states as follows:

          1.     Plaintiff Nivea Lenoir (“Lenoir”) asserts a single cause of action on behalf of

herself and a purported class of similarly situated individuals, against LCE for alleged violation of

the Illinois Biometric Information Privacy Act (“BIPA”), 740 ILCE 14 et seq.

          2.     LCE moves to dismiss Lenoir’s Complaint for several reasons.

          3.     First, Lenoir signed a waiver and consent when she registered her finger scan and

therefore has waived any claim she may have had under BIPA.

          4.     Second, Lenoir fails to adequately allege that LCE’s purported violation of BIPA

was either negligent or reckless, a necessary requirement under the statute.

          5.     Third, any alleged injury Lenoir has suffered is the result of a workplace injury and

therefore, Lenoir’s claim is barred by the Illinois Workers’ Compensation Act. 820 ILCS 305/1

et seq.
     Case: 1:19-cv-01575 Document #: 14 Filed: 04/12/19 Page 2 of 3 PageID #:53



       WHEREFORE, for these reasons and those explained more thoroughly in its memorandum

of law filed contemporaneously, LCE respectfully requests that this Court dismiss Lenoir’s

Complaint with prejudice and grant LCE any such other relief the Court deems appropriate.




Dated: April 12, 2019                              Respectfully Submitted,

                                                   /s/ Kaitlin P. Sheehan__________
                                                   Lazar P. Raynal
                                                   IL State Bar No. 6199215
                                                   Stephen A. Swedlow
                                                   IL State Bar No. 6234550
                                                   Kaitlin P. Sheehan
                                                   IL State Bar No. 6313971
                                                   QUINN EMANUEL URQUHART &
                                                   SULLIVAN, LLP
                                                   191 N. Wacker Drive, Suite 2700
                                                   Chicago, IL 60606-1881
                                                   Telephone: (312) 705-7400
                                                   Fax: (312) 705-7401

                                                   Counsel for Little Caesar Enterprises, Inc.




                                              2
     Case: 1:19-cv-01575 Document #: 14 Filed: 04/12/19 Page 3 of 3 PageID #:54




                                 CERTIFICATE OF SERVICE

       The undersigned attorney for Little Caesar Enterprises, Inc. hereby certifies that on April

12, 2019 a true and correct copy of the foregoing was filed via the Court’s CM/ECF system, which

will automatically serve and send notification of such filing to all registered attorneys of record.



                                              /s/ Kaitlin P. Sheehan
                                              Kaitlin Sheehan
                                              Counsel for Little Caesar Enterprises, Inc.




                                                  3
